Title: To John Adams from Francis Dana, 10 January 1783
From: Dana, Francis
To: Adams, John


Dear Sir
St: PetersbourgDecr: 30th. 1782. O.S. [10 January 1783 N.S.]

I was yesterday favoured with your’s of the 6th. inst: from Paris, which has been 34 days on its rout here. Ten of them might have been saved if you had thought of delivering it to Mr: G——d to be forwarded under cover to his friend in this City. From the time we had the first intelligence of the preliminaries being signed, viz. the 15th. of this Month O.S. I have been most impatiently expecting advice of it from you. Before the receipt of your letter we had receiv’d the King’s speech, by which it appears the preliminaries were signed conditionally on our part. You have not said whether the state of things was such as you cou’d be assured they wou’d take effect by the performance of the conditions. I shall hope to be favoured with a copy of the preliminaries as soon as possible. I am now much at ease about them since you tell me, “we have tolerable satisfaction” upon the three capital points. As to the fourth which you mention, do what you may, it must rest with others. I most sincerely congratulate with you upon this great event.
I am much obliged by the opinion of Dr: Franklin, Mr: Jay, Mr: Laurens, & of yourself. I beg you all to accept my thanks for your attention to this quarter. I shall give you the earliest notice when I take any step here. Your and Dr: F’s answer to the proposition which I made to you in my letter of the 14/25 Novr: is much wanted. Nothing can be done without your compliance. If you have decided against it, let me beseech you to reconsider it, and to consult the whole fraternity upon it. You may rely upon it, it is indispensably necessary; and that our Interests will suffer by delays.
If I am satisfied I can obtain essential services & advantages for our Country by it, what do you think of my undertaking to naturalise an Individual in this City, who is no subject of Her Imperial Majesty or his Britannic Majesty, by the simple act of administering an Oath of Allegiance to him, after I shall have been received at this Court? His residence will be fixed here. No office or appointment will be expected, nor any other advantages than such as will result from his being considered here as a subject of the United-States. The measure will not give any offence to any one in this Government, I am persuaded. I am very sensible we hold not the keys of the United-States in our hands, but we do their Interests in a great measure. I recollect some instances of this sort. If you have no objections upon your mind, you wou’d much oblige me by your sentiments upon this subject, and especially if you wou’d also take the opinions of Dr: Franklin Mr: Jay, and Mr: Laurens, and acquaint me with the result without any loss of time.
I have not received any letter from your son, since the 13th. Decr: N.S. at Stockholm, when he wrote he expected to quit that city the next week. We have not since had any post from thence. He is probably in Holland by this time. I hope he has wrote you from Stockholm as I charged him to do, & advised you from time to time of his progress.
I cannot close this letter without praying you to present my particular regards to Mr: Laurens, and sincere condolence for the loss of his most worthy Son.
I am, my dear Sir, with the greatest esteem & respect / Your most obedient humble Servant
FRA DANA


P.S. Please to acquaint Mr: Thaxter that I have received his letter of the 24th. of Novr: and sent an answer to the one inclosed to the care of Mr: Grand not knowing the particular address of the Gentn— My Complts to our Friends the two Abbés.

